Baldwin, J.,
delivered the opinion of the Court—Field J., concurring.
Ejectment for mining claims. Defendant answered, averring that the plaintiff had lost whatever right he had by a failure to comply with the rules, regulations and customs of the mining district. To this loose and general allegation the defendant demurred. The Court overruled the demurrer. The parties are entitled to a definite issue upon which the case can be intelligently tried. The object of pleading is to apprise the adverse party of the distinct subject matter of averment or defense intended to be relied on. If the matter itself be good—which is not a little questionable—the manner of its statement is so loose and vague that no purpose of a pleading is subserved by it; for what were these regulations or customs—how many—how violated —when—under what circumstances ? The general obligation of forfeiture is a legal conclusion upon which no issue can be taken. The *535facts must be stated so as to enable the Court to see whether the forfeiture did accrue.
We do not decide-the question as to the power of a mining district to pass a valid regulation declaring the tenure of this species of property to be different from that created by the general law. The Act of the Legislature giving effect to these local regulations, qualifies the power by providing that the rules so passed shall not be inconsistent with the Constitution or laws of the State. ' We see no inconsistency in holding that the mode of acquiring, and the extent of the claim, shall be according to these local rules; but when a right of property shall have attached, it may be more difficult to maintain that it can be divested by a rule or regulation, when the rule opposes the general law fixing the tenure.
It is true, that the right coming entirely from possession may be lost by an abandonment of the possession, and the law determines what shall be or prove an abandonment; but the question is, can the local regulation alter this general principle, either by creating a new and arbitrary rule, or abrogating the old ones. As this is an important matter, and the question has not been fully argued, we reserve a decision of it. For the errors assigned, the judgment is reversed and cause remanded.